DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are moot in part, persuasive in part, and not persuasive in part. Please see the updated grounds of rejection below, necessitated by amendment.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
16/229,401, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The parent ‘401 case fails to adequately support the claims in this application, specifically the subject matter including the treatment of a replicating pathogen or virus.  Accordingly, the present application is awarded a filing date of 02 April 2020 and does not receive the benefit of the earlier filing date of the ‘401 application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is rejected for the phrase “replicating pathogen” lacking antecedent basis.
Claims 27-29 are rejected as being dependent upon cancelled claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967), in view of Goodall (US 2019/0046794), further in view Huston et al. (US 2009/0143831).
Regarding claim 22, Simon teaches a method for treating a patient infected with a virus, the method comprising: transmitting an electrical impulse transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 30); wherein the electrical impulse comprises bursts of pulses and wherein the electrical impulse is sufficient to inhibit release of pro-inflammatory cytokines (e.g. Abstract, ¶¶ 23-24, 69, etc.)
Simon fails to expressly disclose a pulse frequency of about 1-20 kHz; however, in the same field of endeavor, Goodall teaches transcutaneous stimulation of the vagal nerve at a plurality of frequencies including 10 Khz (e.g. ¶¶ 143), within the claimed 1-20kHz range, in order to yield the predictable results of providing a burst stimulation with the appropriate parameters to effectively treat the patient with vagal stimulation.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the stimulation parameters of Simon to apply a known stimulation frequency of 10 KHz, as taught by Goodall, in order to yield the predictable results of providing a vagal stimulation parameters capable of known and effective results. 
The examiner is of the position that the stimulation obviated by Simon in view of Goodall above would be expected to reduce acute respiratory distress associated with a virus of the patient; however, Simon in view of Goodall do not expressly disclose an electrical impulse sufficient to reduce acute respiratory distress associated with the virus. In the same field of endeavor, Huston teaches the use of vagal stimulation to treat a plurality of viruses, including respiratory viruses which results in reducing respiratory distress (e.g. ¶¶ 86-87).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the stimulation 
Regarding claims 24-26, Simon discloses the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine such as TNF alpha and sufficient to increase an anti-inflammatory competence of a cytokine in the patient such as TGF beta (e.g. ¶¶ 37).
Regarding claims 27-29, Simon teaches the method further comprising: positioning a contact surface of a housing in contact with the neck of the patient (e.g. Fig. 6, #30); generating an electric current from an energy source within the housing (e.g. ¶¶ 73-74); transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient such that an electrical impulse is generated at or near the vagus nerve (e.g. ¶¶ 36, 121-128, 224, etc.).
Regarding claims 30-32, Simon teaches the method comprising an electrical impulse comprises bursts of 2-20 pulses with the bursts having a frequency of about 5-100 Hz, and wherein each of the pulses has a duration of about 50-1000 microseconds (e.g. ¶¶ 34).  Simon teaches the device can be used 5 times a day (e.g. ¶¶ 125).
Claims 1-11, 14-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967), in view of Goodall (US 2019/0046794), further in view Huston et al. (US 2009/0143831).
Regarding claim 1, Simon teaches a method of treating a patient exhibiting an inflammatory response associated with a virus, the method comprising: transmitting an electrical impulse transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 30); wherein the electrical impulse comprises bursts of 2-20 pulses with the bursts having a frequency of about 5-100 Hz, and wherein each of the pulses has a duration of about 50-1000 microseconds (e.g. ¶¶ 34); wherein the electrical impulse is sufficient to inhibit an inflammatory response in the patient (e.g. Abstract, ¶¶ 131, etc.).
Simon fails to expressly disclose a frequency of about 1-20 kHz; however, in the same field of endeavor, Goodall teaches transcutaneous stimulation of the vagal nerve at a plurality of frequencies including 10 Khz (e.g. ¶¶ 143), within the claimed 1-20kHz range, in order to yield the predictable results of providing a burst stimulation with the appropriate parameters to effectively treat the patient with vagal stimulation.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the stimulation parameters of Simon to apply a known stimulation frequency of 10 KHz, as taught by Goodall, in order to yield the predictable results of providing a vagal stimulation parameters capable of known and effective results. 
The examiner is of the position that the stimulation obviated by Simon in view of Goodall above would be expected to inhibit an inflammatory response to or associated with a virus of the patient; however, Simon in view of Goodall do not expressly disclose the treatment of a virus.  In the same field of endeavor, Huston teaches the use of vagal stimulation to treat a plurality of viruses (e.g. ¶¶ 86-87).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to 
Regarding claims 2-3, Simon in view of Goodall further in view of Huston, as applied to claim 1, fails to expressly disclose the virus contains a sensitizing or allergic protein that triggers an inflammatory response in the patient or that the virus is in the coronaviridae family; however, the examiner is of the position that based on the plurality of viruses listed as treatable by Huston (e.g. ¶¶ 86-87), it would have been obvious to one of ordinary skill in the art to apply the same therapy to different viruses, expected to induce inflammation, with a reasonable expectation of success in inhibiting the inflammatory response as they work within the same immunologic pathways.
Regarding claims 4-7, Simon discloses the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine such as TNF alpha and sufficient to increase an anti-inflammatory competence of a cytokine in the patient such as TGF beta (e.g. ¶¶ 37).
Regarding claims 14-15 and 19, Simon teaches the method further comprising: positioning a contact surface of a housing in contact with the neck of the patient (e.g. Fig. 6, #30); generating an electric current from an energy source within the housing (e.g. ¶¶ 73-74); transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient such that an electrical impulse is generated at or near the vagus nerve (e.g. ¶¶ 36, 121-128, 224, etc.).
Regarding claims 17-18, Simon indicates a pulse duration of preferably 200 microseconds (e.g. ¶¶ 34).
Regarding claims 20-21, Simon teaches the device can be used as a single dose is 20 minutes and repeated up to 5 times a day (e.g. ¶¶ 125).
Regarding claims 8-11, the examiner is of the position that the stimulation obviated by Simon in view of Goodall above would be expected to reduce acute respiratory distress associated with a virus of the patient; however, Simon in view of Goodall do not expressly disclose an electrical impulse sufficient to reduce acute respiratory distress associated with the virus. In the same field of endeavor, Huston teaches the use of vagal stimulation to treat a plurality of viruses, including respiratory viruses which would result in reduced respiratory distress including constriction of smooth bronchial muscle tissue (e.g. ¶¶ 86-87).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the stimulation technique of Simon in view of Goodall to improve the device by treating patient’s suffering from a virus related to respiratory distress, as taught by Huston, in order to yield the predictable results of improving the application of the treatment by providing a broad range of treatment for different patients.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967), in view of Goodall (US 2019/0046794), further in view Huston et al. (US 2009/0143831), as applied to claim 1 above, further in view of Tracey et al. (USP# 9,662,490).  Simon, combined with Goodall and Huston, fails to expressly disclose activating a sympathetic fiber in a splenic nerve to release norepinephrine into a spleen to release acetylcholine.  In the same field of endeavor, Tracey discloses a .
Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967), in view of Goodall (US 2019/0046794), further in view Ben-David et al. (US 2011/0224749). Simon teaches a method for regulating an immune system in a patient, the method comprising: transmitting a first series of electrical impulses transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 30); wherein the electrical impulse comprises bursts of 2-20 pulses with the bursts having a frequency of about 5-100 Hz, and wherein each of the pulses has a duration of about 50-1000 microseconds (e.g. ¶¶ 34); wherein the electrical impulse is sufficient to inhibit the inflammatory response (e.g. Abstract, ¶¶ 131, etc.).  
Simon fails to expressly disclose a frequency of about 1-20 kHz; however, in the same field of endeavor, Goodall teaches transcutaneous stimulation of the vagal nerve at a plurality of frequencies including 10 Khz (e.g. ¶¶ 143), within the claimed 1-20kHz range, in order to yield the predictable results of providing a burst stimulation with the 
Simon indicates that it is understood in the art that interleukin 6 is associated with an inflammatory response and is a factor in promoting inflammation (e.g. ¶¶ 209); however, Simon fails to expressly disclose measuring a level of interleukin 6 and determining that the inflammatory response exists in the patient based on the level of interleukin 6. In the same field of endeavor, Ben-David teaches measuring and determining the level of proinflammatory cytokines, such as interleukin 6, in combination with vagal stimulation for the purposes of inhibiting the release and reducing inflammation (e.g. Abstract, ¶¶ 244-246, etc.)  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the prior art methods of Ben-David into the device of Simon, and measure interleukin 6 levels in order to yield the predictable results of ensuring that the interleukin level is high enough for the vagal stimulation to be effective.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967), in view of Goodall (US 2019/0046794), further in view Ben-David et al. (US 2011/0224749), as applied to claim 33, further in view of Whitehurst et al. (US 2003/0236558). Simon fails to expressly disclose measuring the level of interleukin 6 in the patient at a point in time after the transmitting step and determining if the inflammatory response continues to exist in the patient, and .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967), in view of Goodall (US 2019/0046794), further in view Ben-David et al. (US 2011/0224749), as applied to claim 33, further in view of Huston et al. (US 2009/0143831).  Simon fails to expressly disclose the inflammatory response is associated with a replicating pathogen.  In the same field of endeavor, Huston teaches the use of vagal stimulation to treat a plurality of viruses which are replicating pathogens responsible for inflammatory responses (e.g. ¶¶ 86-87).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the stimulation technique of Simon in view of Goodall to improve the device by treating patient’s suffering from different viruses, as taught by Huston, in order to yield the predictable results of improving the application of the treatment by providing a broad range of treatment for different patients.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792